DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 13-20, in the reply filed on 16 February 2021 is acknowledged.  The traversal is on the ground(s) that a search of all three groups as claimed can be readily evaluated in one search without placing undue burden on the Examiner.  This is not found persuasive because the scope of the claims is significantly different.  Whereas the method of claims 1 and  7 require, inter alia, a processing chamber with deposition means, transfer means, a separate rotation module and deposition means, claim 13 a processing chamber/rotation module which is quite a different arrangement.
The requirement is still deemed proper and is therefore made FINAL.
If/when proper rejoinder will be considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0120578 to van der Muelen in view of U.S. Patent Pub. No. 2007/0134821 to Thakur et al.
Regarding claim 13:  in Figs. 4-8 and 27 and 35-39, e.g., van der Muelen discloses a processing chamber substantially as claimed and capable of being coupled between two transfer chambers (4010, not interpreted as part of the claimed invention), the processing chamber (4012) comprising:   a chamber body (e.g., boundary walls thereof) defining an interior volume having an opening at a first end and a second end (each end corresponding to a 4006); and a substrate support(4002) comprising a substrate platform (Fig. 6A-B, end effector), the substrate support capable of extending beyond the opening at the first end and the second end of the chamber body in order to access various adjacent locations, the substrate support configured to rotate the substrate in order to access various adjacent locations.  Also see, e.g., paras. 170-181.
However, van der Meulen fails to disclose a rotation module/measurement module/ellipsometer.
Thakur et al. disclose a rotation module having a robot/substrate support also comprising a rotation module/measurement module/ellipsometer (811 including an ellipsometer see para. 51-53, 60 and 64) for the purpose of detecting/measuring properties of a substrate.

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a rotation module/measurement module/ellipsometer in van der Muelen in order to detect/measure properties of a substrate as taught by Thakur et al.  (see, e.g., para. 142).

With respect to claim 14, van der Muelen, the chamber may further comprise a rotary actuator (e.g. motor) coupled to the substrate support, the rotary actuator configured to rotate the substrate the support (also, see, e.g., paras. 228-229).

With respect to claim 15, van der Muelen, the chamber may also further comprise a rotation sensor (i.e. position/location sensor) in communication with the rotary actuator, the rotation configured to measure a rotation (position/location) of the substrate support (see, e.g., paras. 219-227).

With respect to claim 16, van der Muelen, the chamber may further comprise a vertical actuator (e.g. motor) coupled to the substrate support, the vertical actuator configured to move the substrate support vertically (also, see, e.g., paras. 228-229).

With respect to claim 17, as detailed above, the two transfer chambers have not been interpreted as part of the claimed invention.  Nevertheless, van der Muelen, the opening at the first end and the second end are each capable of being cou0pled to the two transfer chambers.  See figures.

With respect to claim 18, the substrate support may further comprise:  a shaft, connected to the substrate platform (center rod structure in Fig. 39); a plate (walls around shaft) that surrounds at least a .


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Muelen and Thakur et al. as applied to claims 13-18 above, and further in view of WIPO Pub. No.  2014/006804 to Gomi et al. n (U.S. Patent Pub. No. 2015/0235815 is used as an English language translation of Gomi et al.  All references are to the US. Patent Pub.).
van der Muelen and Thakur et al. disclose the processing chamber substantially as claimed and as described above.
However, van der Muelen and Thakur et al. fail to disclose the substrate support further comprises a plurality of lift pins, wherein the lift pins are configured to extend through the substrate platform to raise and lower the substrate.

In Figs. 1-4, Gomi et al. disclose a plurality of lift pins (301), wherein the lift pins are configured to extend through a substrate platform to raise and lower a substrate so that it may be transferred between two adjacent substrate platforms without being interred with each other (see, e.g. paras. 84-86).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the substrate support having a plurality of lift pins,, wherein the lift pins are configured to extend through a substrate platform to raise and lower a substrate in order to transfer between two adjacent substrate platforms without being interred with each other as taught by Gomi et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716